Case 19-61608-grs           Doc 643      Filed 06/11/20 Entered 06/11/20 10:20:21                      Desc Main
                                         Document     Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                      LONDON DIVISION


In re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.2                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )

      ORDER GRANTING MOTION FOR ENTRY OF AN ORDER SHORTENING
    THE NOTICE PERIOD FOR THE MOTION OF CAROL L. FOX, AS CHAPTER 11
      TRUSTEE OF THE JOINTLY ADMINISTERED DEBTORS, FOR AN ORDER
       APPROVING THE MASTER AGREEMENT FOR SHARED ROTATIONAL
    ARRANGEMENTS AND RESIDENCY ROTATION AFFILIATION AGREEMENT
           FOR THE PERIOD OF JULY 1, 2020 THROUGH JUNE 30, 2021

         Upon consideration of the motion (the “Motion”) filed by the Debtors, by and through

Carol L. Fox, the Chapter 11 Trustee (“Ms. Fox” or “Trustee”), and pursuant to Federal Rule of

Bankruptcy Procedure 9006(c) (“Bankruptcy Rules”) and Local Rules 2002-1(b) and 9014-1(c) of

the United States Bankruptcy Court for the Eastern District of Kentucky (“Local Rules”), seeking

an order shortening the notice period associated with the motion seeking an order approving the

master agreement for shared rotational arrangements and residency rotation affiliation agreement

for the period of July 1, 2020 through June 30, 2021 (the “Residency Agreement Motion”) and

upon consideration of the circumstances and the record in this case; and the Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§ 1334; and consideration of the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.



2
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).


                                                         5
Case 19-61608-grs       Doc 643     Filed 06/11/20 Entered 06/11/20 10:20:21               Desc Main
                                    Document     Page 2 of 2


§§ 1408 and 1409; and it appearing that the relief requested in the Motion is in the best interests

of the Debtors’ estates, their creditors and other parties in interest; and the Trustee having provided

adequate and appropriate notice of the Motion under the circumstances; and after due deliberation

and good and sufficient cause appearing therefor;

               IT IS ORDERED THAT:

       1.      The Motion is GRANTED as provided herein.

       2.      The 14-day notice period for the Residency Agreement Motion is shortened as

requested in the Motion. The Residency Agreement Motion will be heard on June 18, 2020 at

9:00am eastern together with the other matters on for hearing in the Debtors’ cases.

       3.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

Order Tendered by:

/s/ Jimmy D. Parrish
Jimmy D. Parrish
Fla. Bar. No. 526401
Baker & Hostetler LLP
200 South Orange Ave.
Suite 2300
Orlando, FL 32801
Tel. 407-649-4048
Fax: 407-841-0168
jparrish@bakerlaw.com

Counsel to Chapter 11 Trustee




                                                  6
